     Case 1:19-cv-00010 Document 1 Filed on 01/25/19 in TXSD Page 1 of 15



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                            BROWNSVILLE DIVISION

JAMES THATCHER,                             §
                                            §
       Plaintiff,                           §
                                            §
V.                                          §      CIVIL ACTION NO. 1:19-cv-10
                                            §
DARGEL BOATS, INC.; YAMAHA                  §
MOTOR CORPORATION, U.S.A.;                  §
UNKNOWN RETAILERS 1-9,                      §
                                            §
       Defendants.                          §

            DEFENDANT YAMAHA MOTOR CORPORATION, U.S.A.’S
                        NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant, Yamaha Motor

Corporation, U.S.A. (“YMUS”) files this Notice of Removal, and hereby removes the

above-entitled lawsuit from the 107th Judicial District Court of Cameron County, Texas,

to the United States District Court for the Southern District of Texas, Brownsville

Division. In support of this removal, YMUS respectfully offers this Court the following

facts, arguments, and legal authorities:

                      COMPLIANCE WITH 28 U.S.C. § 1446(a)
                            AND LOCAL RULE 81

       1.     Pursuant to 28 U.S.C. § 1446(a) and LR81, YMUS includes the following

index of matters being filed with this Notice of Removal:

               Exhibit 1:    All executed process in the case

               Exhibit 2:    Plaintiffs’ Original Petition (“Petition”)

               Exhibit 3:    YMUS’ Answer to Plaintiffs’ Original Petition
      Case 1:19-cv-00010 Document 1 Filed on 01/25/19 in TXSD Page 2 of 15



                 Exhibit 4:    Dargel Boats’ Original Answer

                 Exhibit 5:    The state court docket sheet

                 Exhibit 6:    A list of all counsel of record, including
                               addresses, telephone numbers and parties
                               represented

                 Exhibit 7:    “Other Paper”: Email from Dargel Boats’
                               counsel to YMUS’ counsel regarding improper
                               joinder (1/3/19)

                 Exhibit 8:    Declaration of Cleve M. Ford

                 Exhibit 9:    Dargel Boats’ Consent to Removal

                 Exhibit 10:   Plaintiff’s Answers to YMUS’ First Set of
                               Interrogatories, pp. 1, 2, 5- 6

                                       THE PARTIES

          2.     Plaintiff is a Texas citizen, and no properly joined defendant is a Texas

citizen. Complete diversity of citizenship has existed from the time Plaintiff filed the

underlying state court action on October 24, 2018 until now.

A.        Plaintiff

          3.     Plaintiff James Thatcher alleges he is a resident of Hidalgo County, Texas.

See Ex. 2, Petition ¶ 2. Plaintiff’s residence allegation is prima facie evidence of Texas

citizenship for diversity purposes. Preston v. Tenet Healthsystem Mem’l Med. Ctr., Inc.,

485 F.3d 793, 797 (5th Cir. 2007) (“In determining diversity jurisdiction, the state where

someone establishes his domicile serves a dual function as his state of citizenship.”);

Hollinger v. Home State Mut. Ins. Co., 654 F.3d 564, 571 (5th Cir. 2011) (“Evidence of a

person’s place of residence . . . is prima face proof of his domicile.”).




                                         Page 2 of 15
4590797
      Case 1:19-cv-00010 Document 1 Filed on 01/25/19 in TXSD Page 3 of 15



B.        Defendants

          4.   Defendant Yamaha Motor Corporation, USA, is a corporation incorporated

under the laws of California and has its principal place of business in California. YMUS

is, therefore, a citizen of California. See 28 U.S.C. § 1332(c)(1).

          5.   Defendant Dargel Boats, Inc. (“Dargel Boats”) is a Texas corporation with

its principal place of business in Texas. See Ex. 2, Petition ¶ 3. The Court should

disregard Dargel Boats’ citizenship, though, because Plaintiff improperly joined it to the

lawsuit. See “Improper Joinder of Non-Diverse Defendant” section below.

          6.   Defendants “Unknown Retailers 1 through 9” are “unknown persons and

identities,” and Plaintiff admits he “does not know the specific identities of these persons

and entities.” Ex. 2, Petition ¶ 5. Accordingly, Unknown Retailers 1 through 9 are

defendants sued under fictitious names whose citizenship shall be disregarded. 28 U.S.C.

§ 1441(b)(1); Vaillancourt v. PNC Bank, Nat. Ass’n, 771 F.3d 843, 848 n.38 (5th Cir.

2014) (“John and Jane Doe defendants”); Badon v. RJR Nabisco Inc., 224 F.3d 382, 384

n.3 (5th Cir. 2000) (“‘A’ through ‘Z’ Entities”).

                                STATE COURT ACTION

          7.   Plaintiff filed this personal injury lawsuit on in the 107th Judicial District

Court of Cameron County, Texas, on October 24, 2018. See Ex. 2, Petition at 1. Plaintiff

alleges he was riding as a passenger on a 2000 Explorer 19-foot vessel (the “Subject

Vessel”), with a 2003 Yamaha 150hp outboard motor (the “Subject Motor”), on October

28, 2016 along the Arroyo Colorado River in Cameron County, Texas when the Subject

Vessel allegedly started to move to the side in a spinning motion. Plaintiff alleges he was

                                        Page 3 of 15
4590797
      Case 1:19-cv-00010 Document 1 Filed on 01/25/19 in TXSD Page 4 of 15



ejected overboard, and his right arm was lacerated by the motor while he was in the

water. Id. ¶¶ 7-11. Plaintiff also claims leg injuries from the incident. Ex. 10, P’s Ans.

to Rog #8.

          8.     Plaintiff asserts product liability claims against YMUS and Dargel Boats.

Ex. 2, Petition ¶¶ 14-16. Plaintiff makes no specific allegations against Dargel Boats.

Instead, Plaintiff vaguely, and globally, alleges:

                 a.    “Defendants each designed, manufactured, marketed, and/or sold”
                       the Subject Vessel and Subject Motor. Id. ¶ 15.

                 b.    “Defendants . . . failed to give adequate warnings” about the Subject
                       Vessel and Subject Motor. Id. ¶ 16.

          9.     As shown in the “Improper Joinder of Non-Diverse Defendant” section

below, Plaintiff both misstates and omits discrete facts in his petition demonstrating

Dargel Boats was improperly joined. Accordingly, YMUS requests the court “pierce the

pleadings,” consider the attached declaration, and dismiss Dargel Boats from the lawsuit.

                REMOVAL PURSUANT TO DIVERSITY OF CITIZENSHIP

          10.    YMUS removes this action pursuant to 28 U.S.C. § 1441(a). This Court

has jurisdiction based on 28 U.S.C. § 1332(a)(1) in that “the matter in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs, and is between . . .

citizens of different States.”

A.        Amount in Controversy

          11.    Although the Petition does not specify the amount of damages Plaintiff

seeks as required by Texas Rule of Civil Procedure 47, it is “facially apparent” the




                                         Page 4 of 15
4590797
      Case 1:19-cv-00010 Document 1 Filed on 01/25/19 in TXSD Page 5 of 15



amount in controversy is greater than $75,000, exclusive of interests and costs. Plaintiff

alleges the following injuries resulting from the accident:

                a.    The Subject Vessel “suddenly and unexpectedly lifted out of the
                      water, causing the Vessel to lose control and to jerk violently to the
                      side in a spinning motion.” Ex. 2, Petition ¶ 9.

                b.    The alleged loss of control “ejected overboard” Plaintiff. Id.

                c.    After the ejection, the Subject Motor “severely lacerated [Plaintiff’s]
                      body, in particular his right arm.” Id. ¶ 11. Plaintiff also claims he
                      injured his leg in the incident. Ex. 10, P’s Ans. to Rog #8.

                d.    Plaintiff “suffered,” and seeks damages for, “substantial physical
                      pain, mental anguish, disfigurement, physical impairment, medical
                      expenses, lost wages, loss of earning capacity, and loss of services in
                      the past and future.” Ex. 2, Petition ¶¶ 13, 17.

          12.   Accordingly, it is “facially apparent” Plaintiff’s claim exceeds $75,000,

exclusive of interest and costs. See, e.g., Hernandez v. USA Hosts, Ltd., 418 F. App’x

293, 294-95 (5th Cir. 2011) (per curiam) (facially apparent: fall from bus involving ankle

and shoulder injuries, resulting in “substantial physical pain and suffering; mental

anguish; emotional distress; medical expenses; loss of enjoyment of life; lost wages;

property damage; and, other elements of damages which will be demonstrated at the trial

of this matter”); Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000)

(facially apparent:    slip-and-fall involving right wrist, left knee, and back injuries,

resulting in “damages for medical expenses, physical pain and suffering, mental anguish

and suffering, loss of enjoyment of life, loss of wages and earning capacity, and

permanent disability and disfigurement”); Luckett v. Delta Airlines, Inc., 171 F.3d 295,

298 (5th Cir. 1999) (facially apparent:       damages for property, travel expenses, an

emergency ambulance trip, a six-day stay at the hospital, pain and suffering, humiliation,

                                        Page 5 of 15
4590797
       Case 1:19-cv-00010 Document 1 Filed on 01/25/19 in TXSD Page 6 of 15



and temporary inability to do housework); Beaty v. Wal-Mart Stores Texas, LLC, No.

CIV.A. C-11-76, 2011 WL 1155963, at *2-3 (S.D. Tex. Mar. 24, 2011) (facially

apparent: bicycle accident in which “Plaintiff was thrown from the bicycle,” resulting in

alleged past and future medical expenses, pain and suffering, mental anguish, physical

impairment and disability, and loss of wages and earning capacity).

B.        Diversity of Citizenship

          13.   Plaintiff is a citizen of Texas. No properly joined defendant is a Texas

citizen. For diversity jurisdiction purposes, YMUS, the only properly joined defendant,1

is not a Texas citizen—it is a California corporation with its principal place of business in

California. Given the complete diversity of citizenship, this Court has jurisdiction under

28 U.S.C. § 1332(a)(1), and removal is proper under 28 U.S.C. § 1441(a).

                IMPROPER JOINDER OF NON-DIVERSE DEFENDANT

          14.   To establish improper joinder, a removing party must demonstrate either

(a) actual fraud in the pleading of jurisdictional facts or (b) plaintiff’s inability to

establish a cause of action against the non-diverse defendants in state court. Travis v.

Irby, 326 F.3d 644, 647 (5th Cir. 2003). In this case, YMUS removes based on the

second test: Plaintiff cannot establish a cause of action against Dargel Boats, the non-

diverse defendant.




1
     In referring to YMUS as a “properly joined defendant,” YMUS does not admit any of
     Plaintiff’s liability allegations. To the contrary, YMUS expressly denies all liability
     allegations Plaintiff has asserted against YMUS in this lawsuit. YMUS only uses the term
     “properly joined defendants” because it is the specific term of art the Fifth Circuit uses in the
     removal/improper joinder context.

                                             Page 6 of 15
4590797
      Case 1:19-cv-00010 Document 1 Filed on 01/25/19 in TXSD Page 7 of 15



          15.   In resolving the second test, the Court may conduct a Rule 12(b)(6)-type

analysis, looking solely at the allegations of the state court petition. Smallwood v. Ill.

Cent. R.R. Co., 385 F.3d 568, 573 (5th Cir. 2004). However, “[t]he scope of the inquiry

for fraudulent joinder . . . is broader than that for Rule 12(b)(6).” Ross v. Citifinancial,

Inc., 344 F.3d 457, 462 (5th Cir. 2003). “Merely pleading a valid state law claim, or one

whose validity is reasonably arguable, against the resident defendant does not mean that

the joinder of the resident defendant is not fraudulent.” Hornbuckle v. State Farm

Lloyds, 385 F.3d 538, 542 (5th Cir. 2004) (emphasis in original). In cases in which a

plaintiff has stated a claim, but has “misstated or omitted discrete facts that would

determine the propriety of joinder,” the court may “pierce the pleadings and conduct a

summary inquiry.” Smallwood, 385 F.3d at 573. Summary inquiry is appropriate when,

for example, “the in-state doctor defendant did not treat the plaintiff patient, the in-state

pharmacist defendant did not fill a prescription for the plaintiff patient, a party’s

residence was not as alleged, or any other fact that easily can be disproved if not true.”

Id. at 574 n.12.

          16.   The “removing defendant [need not demonstrate an absence of any

possibility of recovery in state court] . . . the defendant must demonstrate only that there

is no reasonable basis for predicting that the plaintiff will recover in state court.” Gray

ex rel. Rudd v. Beverly Enters.-Miss., Inc., 390 F.3d 400, 405 (5th Cir. 2004) (emphasis

in original). See also Ross, 344 F.3d at 463 (a “mere theoretical possibility of recovery

under local law” will not preclude a finding of improper joinder).          When deciding

whether the plaintiff has a reasonable basis for recovery on at least one claim under state

                                        Page 7 of 15
4590797
      Case 1:19-cv-00010 Document 1 Filed on 01/25/19 in TXSD Page 8 of 15



law, the district court is limited to the causes of action and allegations asserted in the state

court petition. Griggs v. State Farm Lloyds, 181 F.3d 694, 700 (5th Cir. 1999). As the

non-removing party, the plaintiff may not rely on new causes of action or new theories of

recovery outside the controlling state court petition. Id.

          17.   The attached Declaration of Cleve M. Ford demonstrates Plaintiff both

misstates and omits discrete facts demonstrating Plaintiff improperly joined Dargel

Boats. Cf. Smallwood, 385 F.3d at 573. Accordingly, YMUS requests the Court pierce

the pleadings, determine Plaintiff improperly joined Dargel Boats, and dismiss Dargel

Boats from this case.

A.        Plaintiff misstates discrete facts regarding Dargel Boats’ involvement with
          the Subject Vessel and Subject Motor.

          18.   The attached declaration demonstrates Plaintiff “misstated . . . discrete facts

that would determine the propriety of joinder.” Smallwood, 385 F.3d at 573. Dargel

Boats did not perform the acts alleged by Plaintiff in his petition. Cf. Ex. B, Petition

¶¶ 15-16.

                a.     Dargel Boats did not, at any time, “design,” “manufacture,”
                       “market,” “sell,” or “give warnings” with respect to the Subject
                       Vessel, the Subject Motor, or any aspect or component part of the
                       Subject Vessel or Subject Motor. Ex. 8, Ford Decl. ¶¶ 4- 8.

                b.     Dargel Boats did not, at any time, blueprint, assemble, test, or install
                       the Subject Vessel, the Subject Motor, or any aspect or component
                       part of the Subject Vessel or Subject Motor. Id. ¶ 13.

                c.     Dargel Boats did not, at any time, make any representations with
                       respect to, advertise, warrant, or provide training with respect to the
                       Subject Vessel, the Subject Motor, or any aspect or component part
                       of the Subject Vessel or Subject Motor. Id. ¶¶ 6, 9-10, 12.



                                          Page 8 of 15
4590797
      Case 1:19-cv-00010 Document 1 Filed on 01/25/19 in TXSD Page 9 of 15



                d.     Dargel Boats did not, at any time, repair or provide maintenance
                       with respect to the Subject Vessel, the Subject Motor, or any aspect
                       or component part of the Subject Vessel or Subject Motor. Id. ¶ 11.

                e.    Dargel Boats did not, at any time, “sell” or resell the Subject Vessel,
                      the Subject Motor, or any aspect or component part of the Subject
                      Vessel or Subject Motor. Id. ¶ 7.

          19.   Because the sworn testimony of Cleve M. Ford completely negates

Plaintiff’s allegations regarding in-state defendant Dargel Boats, piercing the pleadings is

appropriate. See, e.g., Badon v. RJR Nabisco, Inc., 224 F.3d 382, 393 (5th Cir. 2000)

(conspiracy claim against in-state defendants was fraudulently joined when “The

affidavits of the two in-state distributor defendants . . . completely negate their being a

party to any conspiracy such as alleged in the amended complaint.”); Bebee v. Motorola

Sols., Inc., No. 4:16-CV-763, 2017 WL 1180428, at *5 (S.D. Tex. Mar. 29, 2017)

(denying remand when the in-state defendants “did not engage in marketing, servicing,

advertising, training, or provision of the relevant . . . products, as alleged in Plaintiffs’

petition”); Garcia v. LG Elecs. USA Inc., No. CIV.A. B-11-61, 2011 WL 2517141, at *4-

7 (S.D. Tex. June 23, 2011) (mem. op.) (denying remand when an in-state product retailer

testified it did not design or manufacture the subject product). Accordingly, YMUS

requests the Court determine Plaintiff improperly joined Dargel Boats and dismiss Dargel

Boats from this case.

B.        Plaintiff omits discrete facts regarding Dargel Boats’ involvement with the
          Subject Vessel and Subject Motor.

          20.   Because Plaintiff misstates discrete facts underlying his allegations against

Dargel Boats, the Court’s analysis can begin and end with section A above. However,



                                         Page 9 of 15
4590797
     Case 1:19-cv-00010 Document 1 Filed on 01/25/19 in TXSD Page 10 of 15



the attached declaration also demonstrates Plaintiff “omitted discrete facts that would

determine the propriety of joinder.” Smallwood, 385 F.3d at 573.

                a.    Dargel Boats was not even in existence until 2006—approximately
                      three years after the Subject Motor was manufactured, and
                      approximately six years after the Subject Vessel was manufactured.
                      Ex. 8, Ford Decl. ¶ 14.

                b.    When Dargel Boats purchased the assets of Explorer Boats from
                      Glenn French, Mr. French expressly retained all liabilities and
                      warranty work. Id. ¶ 16; Ex. 8-A, Contract of Sale of Assets of
                      Business (“Asset Sale Agreement”) ¶¶ 5-6.

                c.    Dargel Boats has no record of ever performing work on the Subject
                      Vessel or Subject Motor. Id. ¶ 17.

          21.   Dargel Boats’ involvement with the Subject Motor and Subject Vessel is

even more nonexistent than the retailer’s involvement in the Garcia v. LG Electronics

USA case. In Garcia, the plaintiff sued three in-state defendants, collectively referred to

in the opinion as “the Friedrich defendants.” 2011 WL 2517141, at *1. The court

dismissed the Friedrich defendants based on affidavit evidence that they were an

“innocent retailer who has never had any involvement with the product other than the

sale.” Id. at *4, 6. Dargel Boats was not even a retailer with respect to the Subject

Vessel or Subject Motor. Dargel Boats simply had no involvement with the design,

manufacture, marketing, sale, warnings, maintenance, or repairs of the Subject Vessel or

Subject Motor.

          22.   This case calls for the summary inquiry contemplated by Smallwood.

YMUS requests the Court pierce the pleadings, determine Plaintiff improperly joined

Dargel Boats, and dismiss Dargel Boats from the case.



                                       Page 10 of 15
4590797
      Case 1:19-cv-00010 Document 1 Filed on 01/25/19 in TXSD Page 11 of 15



                  PROCEDURAL REQUIREMENTS OF REMOVAL

A.        Timeliness

          23.   This case was not initially removable because Dargel Boats is an in-state

defendant, and it was not apparent from the allegations in Plaintiff’s Petition that Plaintiff

had improperly joined Dargel Boats.             The case, however, subsequently became

removable on January 3, 2019, when counsel for Dargel Boats emailed counsel for

YMUS an “other paper”: a courtesy copy of counsel for Dargel Boats’ October 31, 2018

correspondence to Plaintiff’s counsel (Ex. 7 at ECF pages 4-5) that included the Asset

Sale Agreement (Ex. 7 at ECF pages 8-13), both of which demonstrate Dargel Boats’

non-involvement with the Subject Vessel and Subject Motor. Therefore, YMUS now

timely files this Notice of Removal within 30 days of receiving a copy of the Asset Sale

Agreement and correspondence of John Tippit. Cf. 28 U.S.C. § 1446(b)(3).2

          24.   Additionally, this case is being removed within one year of commencement

of the action, as required under 28 U.S.C. § 1446(c)(1).




2
     See also, e.g., Ayres v. Sears, 571 F. Supp. 2d 768 (W.D. Tex. 2008) (other paper: improper
     defendant’s response to request for disclosure denying he participated in the sale of the
     subject generator)); Fernando Garcia v. MVT Servs., Inc., 589 F. Supp. 2d 797 (W.D. Tex.
     2008) (other paper: settlement agreement between plaintiffs and improper defendant);
     Delaney v. Viking Freight, Inc., 41 F. Supp. 2d 672, 676-77 (E.D. Tex. 1999) (other paper:
     improper defendant’s answer denying existence at time of incident); Freeman v. SSC San
     Antonio Silver Creek Operating GP LLC, SA-13-CV-00879-XR, 2013 WL 6200220, at *3
     (W.D. Tex. Nov. 26, 2013) (other paper: improper defendant’s answer denying relationship
     to removing defendant); Gonzalez v. Estes, Inc., SA-10-CA-0038-XR, 2010 WL 610778
     (W.D. Tex. Feb. 19, 2010) (other paper: improper defendant’s response to request for
     disclosure denying liability under the Texas innocent seller statute).

                                         Page 11 of 15
4590797
     Case 1:19-cv-00010 Document 1 Filed on 01/25/19 in TXSD Page 12 of 15



B.        Venue

          25.     Plaintiff brought this action in the 107th Judicial District Court of Cameron

County, Texas—located within the Southern District of Texas, Brownsville Division. 28

U.S.C. § 124(b)(4). Accordingly, venue is proper in this Court because it is the “district

and division embracing the place where such action is pending.” 28 U.S.C. § 1441(a).

C.        Compliance with Notice Requirements

          26.     Pursuant to 28 U.S.C. § 1446(d), YMUS will promptly give written notice

of the filing of this Notice to Plaintiff, as well as promptly file a copy of the Notice of

Removal with the clerk for the 107th Judicial District Court of Cameron County, Texas.

D.        Filing Fee

          27.     A filing fee of $400 has been tendered to the Clerk of the United States

District Court for the Southern District of Texas, Brownsville Division.

E.        Consent to Removal

          28.     The consent requirement only applies to “properly joined and served

defendants.” 28 U.S.C. § 1446(b)(2)(A); see also Rico v. Flores, 481 F3d 234, 239 (5th

Cir. 2007) (consent of an improperly-joined defendant is not required); Jernigan v.

Ashland Oil Inc., 989 F.2d 812, 815 (5th Cir. 1993) (“application of this [consent]

requirement to improperly or fraudulently joined parties would be nonsensical, as

removal in those cases is based on the contention that no other proper defendant exists.”).

YMUS is not required to obtain consent from Defendant Dargel Boats—for the reasons

set forth in the “Improper Joinder of Non-Diverse Defendant” section above, Plaintiff




                                           Page 12 of 15
4590797
     Case 1:19-cv-00010 Document 1 Filed on 01/25/19 in TXSD Page 13 of 15



improperly joined Dargel Boats. Nevertheless, Dargel Boats consents to the removal.

Ex. 9.

F.        Other Filings

          29.   Pursuant to Local Rule 3, YMUS attaches a civil action cover sheet

(JS44c).

          30.   Pursuant to Federal Rule of Civil Procedure 7.1, YMUS has prepared and

will file separately a corporate disclosure statement.

G.        Jury Demand

          31.   Plaintiff and YMUS previously demanded a jury trial in state court. Ex. 2,

Petition ¶ 18; Ex. 3, YMUS Answer ¶ III. Cf. Fed. R. Civ. P. 81(c)(3)(A).

H.        Request for Leave to Amend

          32.   In the event this Court subsequently identifies a defect in this Notice of

Removal, YMUS respectfully requests the Court grant YMUS leave to amend this Notice

and cure the defect. See, e.g., Silva v. Degs Wind I, LLC, No. CV 1:13-247, 2015 WL

12743775, at *2-3 (S.D. Tex. Jan. 29, 2015); Bailon v. Landstar Ranger, Inc., No. 3:16-

CV-1022-L, 2016 WL 6565950, at *4 (N.D. Tex. Nov. 3, 2016) (citing In re Allstate Ins.

Co., 8 F.3d 219, 221 & n.4 (5th Cir. 1993)) (procedural defects may be cured by the

filing of an amended notice of removal); Lafayette City-Parish Consol. Government v.

Chain Elec. Co., No. 11-1247, 2011 WL 4499589, at *7 (W.D. La. Sept. 23, 2011)

(explaining “defendants may freely amend the notice of removal required by section

1446(b).”).




                                        Page 13 of 15
4590797
     Case 1:19-cv-00010 Document 1 Filed on 01/25/19 in TXSD Page 14 of 15



                                   CONCLUSION

          33.   Based on the foregoing, YMUS removes this case to this Court. This

Notice of Removal is signed pursuant to Rule 11 of the Federal Rules of Civil Procedure,

as required under 28 U.S.C. § 1446(a).



                                         Respectfully submitted and signed pursuant to
                                         Federal Rule of Civil Procedure 11,


                                         By: /s/ Jeffrey S. Hawkins
                                             Jeffrey S. Hawkins, Attorney-In-Charge
                                             State Bar No. 09249100
                                             S.D. No. 8962
                                             jhawkins@germer-austin.com
                                         301 Congress Avenue, Suite 1700
                                         Austin, Texas 78701
                                         (512) 472-0288 Telephone
                                         (512) 482-3520 Facsimile

OF COUNSEL:

GERMER BEAMAN & BROWN PLLC
Ben T. Zinnecker
State Bar No. 24066504
S.D. No. 1269224
bzinnecker@germer-austin.com

ATTORNEYS FOR DEFENDANT,
YAMAHA MOTOR CORPORATION, U.S.A.




                                     Page 14 of 15
4590797
     Case 1:19-cv-00010 Document 1 Filed on 01/25/19 in TXSD Page 15 of 15



                              CERTIFICATE OF SERVICE

       On the 25th day of January, 2019, I electronically submitted the foregoing
document with the clerk of court for the U.S. District Court, Southern District of Texas,
using the electronic case filing system of the court. I hereby certify that I have served the
following counsel of record electronically and/or by another manner authorized by
Federal Rule of Civil Procedure 5(b)(2).

          Bob Wynne
          THE WYNNE FIRM, P.C.
          701 N. Post Oak Road, Suite 325
          Houston, Texas 77024
          E-mail: Bob@TheWynneFirm.com

          -and-

          Bobby Garcia
          THE LAW OFFICE OF BOBBY GARCIA, P.C.
          P.O. Box 5729
          McAllen, Texas 78502
          E-mail: aliesman@bobbygarcia.com
          Attorneys for Plaintiff

          John L. Tippit
          THE TIPPIT LAW FIRM, LLP
          820 W. Nolana, Suite C
          McAllen, Texas 78504
          E-mail: jtippit@tippitlaw.com
          Attorneys for Defendant, Dargel Boats, Inc.

                                         /s/ Jeffrey S. Hawkins
                                         Jeffrey S. Hawkins




                                        Page 15 of 15
4590797
